Citation Nr: 1712573	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  06-04 649	)	DATE
	)
	)

THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.  

2.  Entitlement to an initial rating in excess of 20 percent for arthritis of the left shoulder status post surgery for recurrent left shoulder dislocations effective November 8, 1999 through July 14, 2010.  

3.  Entitlement to a rating in excess of 40 percent for recurrent shoulder dislocations with surgical repair, moderate osteoarthritis of the left shoulder, and a frozen left shoulder, effective July 15, 2010.  

4.  Entitlement to a compensable rating for a genitourinary disorder, characterized as a urinary tract infection, for the period from February 20, 2003 through February 19, 2004.  

5.  Entitlement to a rating in excess of 10 percent for a urinary tract infection, characterized as a urinary tract infection, for the period from February 20, 2004 through July 14, 2010.  

6.  Entitlement to a rating in excess of 60 percent for a urinary tract infection, characterized as a urinary tract infection, effective July 15, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This case was previously before the Board of Veterans' Appeals (Board) in April 2011, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) New York Regional Office (RO) confirmed and continued its denial of entitlement to service connection for a left ear hearing loss disability.  The RO also confirmed and continued the noncompensable rating for a genitourinary disorder, characterized as a urinary tract infection, for the period from February 20, 2003 through February 19, 2004; the 10 percent rating for that disorder for the period from February 20, 2004 through July 14, 2010; and the 60 percent rating for that disorder, effective July 15, 2010.  In addition, the RO found no exceptional or unusual circumstance which would warrant extraschedular consideration.  Finally, the RO confirmed the 20 percent rating for arthritis of the left shoulder status post surgery for recurrent left shoulder dislocations, effective November 8, 1999, through July 14, 2010, as well as the 40 percent rating for that disorder, effective July 15, 2010.   Thereafter, the case was returned to the Board for further appellate action.



FINDINGS OF FACT

1.  The presence of a chronic, identifiable left ear hearing loss disability has not been established.  

2.  From November 8, 1999 through July 14, 2010, the Veteran's service-connected left shoulder disability was manifested, primarily, by complaints of pain, tenderness to palpation, weakness, and arm motion greater than 25 degrees from his side.  

3.  Since July 15, 2010, the Veteran's service-connected left shoulder disability has been manifested, primarily, by complaints of pain tenderness to palpation, weakness, and arm motion 20 degrees from his side.  

4.  From February 20, 2003 through February 19, 2004, the Veteran service-connected genitourinary disability, characterized as a urinary tract infection, was manifested primarily by complaints of urgency which caused him to void 5 or more times a night and incontinence for which he used up to 4 pads a day.  

5.  From February 20, 2004 through July 14, 2010, the Veteran's service-connected genitourinary disability, characterized as a urinary tract infection, was manifested primarily by complaints of urgency which caused him to void 5 or more times a night and incontinence for which he used up to 4 pads a day.  

6.  Since July 15, 2010, the Veteran's genitourinary disability, characterized as a neurogenic bladder, was manifested primarily by complaints of urgency which caused him to void 5 or more times a night and incontinence for which he used approximately 5 pads a day.  


CONCLUSIONS OF LAW

1.  The claimed left ear hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2016).
2.  From November 8, 1999 through July 14, 2010, the schedular criteria for a rating in excess of 20 percent for the Veteran's arthritis of the left shoulder status post surgery for recurrent left shoulder dislocations were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (1999).

3.  Since July 15, 2010, the criteria for a rating in excess of 40 percent for recurrent shoulder dislocations with surgical repair, moderate osteoarthritis of the left shoulder, and a frozen left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (1999).

4.  From February 20, 2003 through February 19, 2004, the schedular criteria for a 40 percent rating for a genitourinary disability, characterized as a urinary tract infection, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7542 (1999).

5.  From February 20, 2004 through July 14, 2010, the schedular criteria for a 40 percent rating for a genitourinary disability, characterized as a urinary tract infection, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 7542 (2003).

6.  Since July 15, 2010, the schedular criteria for a rating in excess of 60 percent for a genitourinary disability, characterized as a urinary tract infection, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 7542 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the consideration of the merits of an appeal, the VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In September 2008 and January 2009, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims. The VA then obtained identified and available evidence, conducted examinations, and offered the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and he has not cited any outstanding evidence which could substantiate his claims.  Accordingly, the Board will proceed to the merits of the appeal.  

The Left Ear Hearing Loss Disability  

The Veteran seeks service connection for a left ear hearing loss disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016). 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran contends that his left ear hearing loss disability is primarily the result of noise exposure while stationed aboard ship in the Navy.  He notes that he was stationed aboard aircraft carriers for over 3 years and was subject to chronic noise exposure.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, service connection for hearing loss disability, and the appeal will be denied.

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his left ear hearing difficulty.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable left ear hearing loss disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

In this case, the Board finds that the Veteran's duties aboard aircraft carriers would have subjected him to extreme noise exposure.  However, noise exposure by itself is not enough.  The question is whether there was any chronic, identifiable hearing loss disability as a result of that exposure.  

The Veteran's service treatment records, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of a left ear hearing loss disability.  During his July 1964 service entrance examination, the Veteran's ears and eardrums were found to be normal.  Auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows: 

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10


On audiometric testing, he demonstrated the following pure tone thresholds, in decibels, at the relevant Hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
0 (15)
0(10)
5 (15)
0 (10)
0 (5)

Speech Reception Testing was not performed during the Veteran's service entrance examination.  

During his July 1968 service separation examination, the Veteran's ears and eardrums were found to be clinically normal.  He demonstrated normal hearing acuity of 15/15 in each ear for the whispered and spoken voices.  Again, Speech Reception Testing was not performed.  

Although the Veteran contends that he has had a left ear hearing loss disability since service, audiometric and speech reception testing have failed to substantiate his contentions.  During audiometric testing at Arden Speech and Pathology in April 2006, as well as at the VA in November 2008 and April 2012, the puretone thresholds in the Veteran's left ear were no highter than 25 and Speech Reception testing did not fall below 94 percent.  Indeed following the April 2012 examination, the examiner noted that the Veteran's left ear hearing acuity was within normal limits in the applicable voice ranges.  

Although the Veteran continues to report difficulty hearing in his left ear, the foregoing, audiometric and speech testing consistently show that the Veteran's hearing acuity is within normal limits for VA purposes in and after service.  Therefore, despite his inservice noise exposure, he does not meet the criteria for service connection in the left ear.  Accordingly, service connection is not warranted and the appeal is denied.  

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 

The Left Shoulder, November 8, 1999 through July 14, 2010.  

The Veteran contends that the 20 percent rating assigned for his left shoulder disability for the period from November 8, 1999 through July 14, 2010, did not adequately reflect the level of impairment caused by that disorder.  He notes that he had extensive pain and recurrent dislocation which prevented him from getting employment as a policeman or fireman and limited his participation in family activities.  He cited statements from multiple health care providers as evidence of the greater severity and, therefore, maintained that an increased rating was warranted for the period from November 8, 1999 through July 14, 2010.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In evaluating impairment of the upper extremities, it is often important to determine the veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69 (2016).  In this case, the Veteran is right-handed.  

From November 8, 1999 through July 14, 2010, the Veteran's left shoulder was rated as impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).  A 20 percent rating was warranted for malunion of the minor humerus under the following circumstances:  when there was moderate or marked deformity; or, when there were infrequent episodes of dislocation of the scapulohumeral joint and guarding of movement only at shoulder level; or, when there was malunion of the minor humerus, manifested by marked deformity; or, when there were frequent episodes of dislocation of the scapulohumeral joint and guarding of all arm movements.  A 40 percent rating was warranted when there was fibrous union of the humerus.  A 50 percent rating was warranted for nonunion of the humerus (false flail joint).  A 70 percent rating was warranted for a loss of the head of the humerus (flail shoulder).  

During the time period indicated, a 20 percent rating was warranted when motion of the minor upper extremity was limited to shoulder level or midway between the side and shoulder level.  A 30 percent rating was warranted when a veteran was able to move his minor arm to no more than 25 degrees from his side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  

In addition, a 20 percent rating was warranted for favorable ankylosis of the minor upper extremity with abduction to 60 degrees in which the Veteran could reach his mouth and head.  A 40 percent rating was warranted for unfavorable ankylosis is which abduction of the minor upper extremity was limited to 25 degrees from his side.  A 30 percent rating was warranted when there was an intermediate degree os ankylosis between favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  

Then, as now, when determining the adequacy of assigned disability ratings, consideration was given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors included a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (1999).  Consideration was given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45 (1999). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.)  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During a February 2000 VA examination, the Veteran reported a history of bilateral shoulder pain.  It was noted that in service in 1964, he had undergone surgery for chronic left shoulder dislocation and that he continued to receive medication and treatment for left shoulder pain.  He was independent in most activities of daily living but experienced difficulty with overhead activities or heavy lifting. 

On examination, there was a 4 inch healed scar over the left medial shoulder.  The passive and active range of the right shoulder was within normal limits.  The left shoulder range of motion was markedly limited.  The following ranges of motion in degrees were reported:  flexion - 0 to 165 on the right and 0 to 90 on the left; abduction - 0 to 165 on the right and 0 to 70 on the left; external rotation 0 to 90 on the right and 0 to 80 on the left; and internal rotation - 0 to 30, bilaterally.  The left shoulder was tender to palpation.  There was no ankylosis.  

The Veteran's wife and daughter, both reportedly registered nurses, stated that the Veteran had a great deal of left shoulder pain which had gotten progressively worse and which had caused him to fail multiple pre-employment physical examinations, limited his family activities, and impaired his sleep.  

VA treatment records, dated from 2000 through 2010, show that the Veteran frequently underwent physical rehabilitation for his left shoulder disorder.  His active range of left shoulder flexion and abduction was accomplished to at least 30 degrees.  His left shoulder was treated with physical therapy, acupuncture, and electrical stimulation.  Generally, he demonstrated strength of at least 3-/5 in the left shoulder and 4/5 in his other extremities.  His deep tendon reflexes were at least 2+ and symmetric with his nonservice-connected right shoulder, as was his sensation.  In 2009, he demonstrated spasm over the left trapezius.  

During treatment by M. A., M.D. in February 2004, the Veteran stated that his left shoulder dislocated regularly but that he could relocate it and did not need to go to the emergency room.  On examination, the Veteran had atrophy of the left shoulder especially in the area of the trapezius.  He was tender at the acromioclavicular joint, the anterior aspect of the shoulder distal to the acromion, and on the posterior aspect of the shoulder.  He demonstrated lateral and anterior abduction to approximately 90 degrees with pain at that point.  He was unable to put his arm across his chest or to put his hand behind his neck.  He could put has hand behind his back to the area of approximately L5, S1.  He had greatly decreased strength in the left arm compared to the right and was severely tender on external rotation against resistance in the shoulder.  There was no deformity.

In July 2006, J. P. H., M.D., stated that on examination, the Veteran's range of left shoulder motion was diminished and that there was a significant loss of external rotation and abduction.  There was weakness of external rotation and abduction which was accompanied by pain and fatigue in the shoulder.  There was also a positive impingement sign and a positive supraspinatus sign.  His left shoulder capabilities were further compromised by fatigue.  Dr. H. stated that the Veteran had considerable left shoulder disability which affected his abilities to perform activities of daily living and to obtain gainful employment.  Dr. H. opined that the Veteran had suffered a substantially greater loss of use of his left shoulder than 20 percent and found it more indicative of a 40 percent rating.
In April 2008, the Veteran's left shoulder was reexamined by the VA.  He continued to report chronic pain and limitation of motion.  On examination, Veteran demonstrated the following range of left shoulder motion:  forward flexion to 130 degrees, abduction to 60 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  On repetitive testing of the left shoulder, forward flexion was performed to 120 degrees, abduction to 50 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  

In May 2009, J. J., MD reported that the Veteran was being considered for left shoulder arthroscopy or joint replacement.  On examination, the left shoulder was non-tender at the acromioclavicular joint.  Active forward elevation was accomplished to 90 degrees, while passive forward elevation was accomplished to 100 degrees.  External rotation was accomplished to 20 degrees, and internal rotation was limited to the belt line.  It was noted that the Veteran remained neurologically intact.  

The foregoing evidence shows that for the period from November 8, 1999 through July 14, 2010, the Veteran's service-connected left shoulder disability was manifested, primarily, by complaints of pain, tenderness to palpation, weakness, and limitation of motion.  He reported frequent episodes of dislocation of the left shoulder and guarding of all arm movements and one of his treating physicians found that the Veteran's left shoulder disability was more indicative of a 40 percent rating.  However, he was able to move his left arm to more than 25 degrees from his side and, generally, to 60 degrees or more.  In addition, there was no evidence of fibrous union of the humerus or ankylosis of the scapulohumeral joint.  Such findings met or more nearly approximated the criteria for the 20 percent rating in effect from November 8, 1999 through July 14, 2010.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

The Veteran also seeks a rating in excess of 40 percent for his left shoulder disability, effective July 15, 2010.  On that date, the Veteran was reexamined by the VA to determine the severity of his left shoulder disability.  It was noted that he had had recurrent dislocations and had undergone left shoulder repair in service.  However, the Veteran found that after service he was unable to get a job as a fireman or a policeman because of the restriction and the surgery on the left shoulder.  The Veteran noted that over the years the left shoulder pain has gotten worse.  It was a constant pain without specific flare-ups.  He also noted that his range of motion had markedly decreased and that he could hardly move his left shoulder.  He reportedly needed assistance dressing and had been forced to use his right hand and right arm all the time making the right arm ache intermittently He noted that he had not worked for about 30 or 40 years, primarily because of his posttraumatic stress disorder (PTSD) and labile mood.  In addition to difficulty dressing, his left shoulder impaired his activities of daily living by causing problems tying his shoes and difficulty brushing his hair with his left arm, because he could not move it.  He did not use any assistive devices and had had no recent hospitalizations or further surgery on the left shoulder after service.  He was taking pain medication but he found it ineffective.  

On examination, there was a 5 inch semilunar scar on the anterior aspect of the Veteran's left shoulder.  The range of left shoulder motion was reduced.  Forward flexion and abduction were accomplished to 20 degrees each.  He was unable to do external rotation or internal rotation because of the frozen shoulder status.  The Veteran had marked pain on doing any additional motion He did not want to do repetitive range of motion because of fear of increased pain.  The right shoulder had a full range of motion.  

Since July 15, 2010, the range of left shoulder motion limited to 20 degrees on flexion and abduction and the inability to perform rotation due to a frozen shoulder have been commensurate with a 40 percent rating for ankylosis of the scapulohumeral articulation.  In order to warrant a higher rating, the Veteran would have to demonstrate non-union of the left humerus, that is, a false flail joint or a loss of the left humeral head (a flail shoulder).  To date, none of the available medical records have substantiated such a finding.  Accordingly, the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 40 percent for his service-connected left shoulder disorder.  To that extent, the appeal is denied.  


The Genito-Urinary Disorder  

The Veteran also seeks increased ratings for his service-connected genitourinary disorder, i.e., a compensable rating for the period from February 20, 2003 through February 19, 2004, and a rating in excess of 10 percent for the period from February 20 2003 through July 14, 2010.  He contends that during those times he had to urinate frequently and that his genitourinary disorder interrupted his sleep.  Therefore, he maintains that increased ratings were warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

From 2003 to 2010, as now, diseases of the genitourinary system generally resulted in disabilities related to renal or voiding dysfunctions, infections, or a combination of those.  The VA rating schedule provided descriptions of various levels of disability in each of those symptom areas.  Where diagnostic codes referred the decisionmaker to other specific areas of dysfunction, only the predominant area of dysfunction was to be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses could include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2002).  

Voiding dysfunction was rated as urine leakage, frequency, or obstructed voiding.  When there was continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating was warranted, when the Veteran was required to wear absorbent materials which had to be changed less than two times per day.  A 40 percent rating was warranted, when the Veteran was required to wear absorbent materials which had to be changed two to four times per day.  A 60 percent rating was warranted when the Veteran was required to wear absorbent materials which had to be changed more than four times per day.  

In cases of urinary frequency, a 10 percent rating was warranted when there a daytime voiding interval between two and three hours, or; when the Veteran awakened to void two times per night.  A 20 percent rating was warranted when there was a daytime voiding interval between one and two hours, or; when the Veteran awakened to void three to four times per night.  A 40 percent rating was warranted when there was a daytime voiding interval of less than one hour, or; when the Veteran awakened to void five or more times per night. 

With respect to voiding obstruction, a noncompensable rating was warranted when there was obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating was warranted when there was marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  

Post void residuals greater than 150 cc 

Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec) 

Recurrent urinary tract infections secondary to obstruction 

Stricture disease requiring periodic dilatation every 2 to 3 months

A 30 percent rating was warranted for voiding dysfunction when there was urinary retention requiring intermittent or continuous catheterization.  

With respect to urinary tract infections, a 10 percent rating was warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating was warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With respect to renal dysfunction, a noncompensable rating was warranted when there were albumin and casts with history of acute nephritis; or, hypertension rated non-compensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 30 percent rating was warranted when albumin was constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating was warranted when there was constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent rating was warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

Hypertension was rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101.  For VA rating purposes, the term hypertension meant that the diastolic blood pressure had been predominantly 90 mm or greater.  Isolated systolic hypertension meant that the systolic blood pressure had been predominantly 160 or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2002).  A 10 percent rating was warranted when the diastolic pressure had been predominantly 100 or more, or; when the systolic pressure had been predominantly 160 or more.  A 10 percent rating was also warranted when the veteran had a history of a diastolic pressure of 100 or more and required continuous medication for control.  A 20 percent rating was warranted for hypertension, manifested by a diastolic pressure of predominantly 110 or more and a systolic pressure of 200 or more.  A 40 percent rating was warranted for hypertension, manifested by a diastolic pressure of predominantly 120 or more.  A 60 percent rating was warranted for hypertension, manifested by a diastolic pressure of predominantly 130 or more.

On VA Form 10-10, dated in March 2003, the Veteran reported that he had had to void approximately 4 to 5 times a night and that he wore incontinence pads.

In April 2004, the Veteran's wife reported that the Veteran had been up at least 5 times a night to void and that he used 2 incontinence pads during the day and 2 at night.  

VA treatment records dated from February 2003 through July 2010, show that the Veteran was prescribed incontinence pads and medication for an over active bladder.  His diastolic pressure was consistently below 100.  For example, he demonstrated the following blood pressure readings on the dates indicated:  February 2003 - 120/70; July 2007 - 102/70; July 2010 - 110/74.  In July 2008 and June 2009, urinalyses were also negative.  

In April 2004, the Veteran was examined by the VA to determine the severity of his recurrent urinary tract infections.  It was noted that in service, he had been treated for a urinary discharge with antibiotics and that since that time, he had complained of constant urinary tract infections.  He reported hesitancy, awakening 3 times a night to urinate, and incontinence.  It was noted that he had a history of urinary tract infections and had been treated with Bactrim.  He had not been hospitalized for recurrent urinary tract infections, nor had he had any surgery on the urinary tract.  Renal colic and bladder stones were not present, and there was no evidence of acute nephritis. 

On examination, the Veteran's blood pressure was 110/70.  He had no abnormalities of the penis, testicles, epididymis or spermatic cord, no fistula, and no residual of any type of malignancy.  The VA examiner noted that the Veteran did not need catheterization, dilatation, or a drainage procedure.  The examiner also noted that the Veteran was not on a specific diet nor was he on medication for a urinary tract infection. 

In June 2006, R. W. R., M.D., the Veteran's urologist, reported that he was treating the Veteran for an overactive bladder.  

On July 15, 2010, the Veteran's genitourinary disability was reexamined by the VA.  The Veteran recurrent urinary tract infections and incontinence which he contended had gotten worse over the years.  He reported some dribbling at times. However he and his wife stated that in the recent years he did not have to take any antibiotics on a frequent basis.  He reportedly used absorbent materials and had to change them 3 to 4 times a day and at least once at night.  It was noted that he had been evaluated by the VA Urology Service at Montrose as well as the Bronx.  He reported a history of hematuria and dysuria on occasion.  There was no history of renal dysfunction or constitutional symptoms of lethargy weakness or fevers.  It was also noted that the Veteran had not had any invasive or non-invasive procedures on his urinary tract or any recent hospitalizations for urinary tract disease.  There was no history of bladder stone or renal colic, acute nephritis, neoplasm, or catheterizations, dilatations or dialysis.  The Veteran was not on any specific diet therapy but just took reduced fluids in the evening.  He had reportedly had erectile dysfunction for many years. His medication included oxybutynin for an overactive bladder.  

On examination, the Veteran's blood pressure was 110/70, and there was no indication of any cardiovascular disorder.  Because of his history of military sexual trauma, he was very reluctant for anybody, including the urologist, to do any genitourinary examination.  His urinalysis was essentially within normal limits.  His urine was clear with no evidence of occult blood, and his BUN and creatinine were within normal limits.  His PSA was 0 16.

The foregoing evidence shows that during the period from February 20, 2003 through July 14, 2010, the Veteran's service-connected genitourinary disorder was manifested primarily by complaints of urgency which caused him to void 5 or more times a night and incontinence for which he used up to 4 pads a day.  Such findings met or more nearly approximated the criteria for a 40 percent rating.  To that extent, an increased rating was warranted.  

In arriving at this decision, the Board has considered the possibility a still higher schedular evaluation.  However, from February 20, 2003 through July 14, 2010, the preponderance of the evidence was against a finding that the Veteran was required to wear absorbent materials which had to be changed more than four times per day.  Moreover, the Veteran did not demonstrate any renal dysfunction or symptoms of constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, he did not meet or more nearly approximate the criteria for a rating in excess of 40 percent.  

Since July 15, 2010, the Veteran's genitourinary disability, characterized as a neurogenic bladder, has continued to be manifested primarily by urgency and incontinence requiring the use of absorbent material which had to be changed three or four times a day and at least once at night.  The need for absorbent material as many as 5 times a day meets or more nearly reflects the criteria for the 60 percent rating currently in effect.  38 C.F.R. § 4.115a, Diagnostic Code 7542 (2016).  Although higher ratings are applicable for renal dysfunction, the Veteran does not contend, and the evidence does not show such dysfunction.  38 C.F.R. § 4.115a (2016).  Accordingly, the current 60 percent rating is confirmed and continued.  

Additional Considerations

In arriving at the decisions regarding the Veteran's increased rating claims, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an "extraschedular rating" for the service-connected left shoulder and genitourinary disorders.  38 C.F.R. § 3.321 (2016).  However, the symptoms presented by the Veteran's those disorders are fully contemplated by the rating schedule.  There is no evidence that the Veteran's disability picture is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of either of those claims for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the Veteran's representative contends that the most recent VA examination is too dated to give an adequate picture of the current manifestations of the Veteran's left shoulder or genitourinary disorders.  However, neither the Veteran nor his representative contend, and there is no evidence to suggest, that since the last examination there has been any material change or any manifestations of the Veteran's left shoulder or genitourinary disorder other than those identified above.  In particular, the Veteran has not stated that he is any more amenable to a genitourinary examination than he was in 2010.  Accordingly, additional examinations are not warranted at this time.  Glover v. West, 185 F.3d 1328 (Fed. Cir. Aug. 2, 1999), mot. for rehearing en banc denied, No. 99-7015 (Fed. Cir. Oct. 19, 1999) (en banc) (unpublished order), cert. denied, 120 S. Ct. 1960 (S. Ct. May 15, 2000) (No. 99-1191) (a bald, unsubstantiated claim for an increase in disability rating is not evidence of a material change in that disability and is insufficient to trigger a reexamination); VAOPGCPREC 11-95.  


ORDER

Service connection for a left ear hearing loss disability is denied.  

An initial rating in excess of 20 percent for arthritis of the left shoulder status post surgery for recurrent left shoulder dislocations effective November 8, 1999 through July 14, 2010 is denied.  

A rating in excess of 40 percent for arthritis of the left shoulder status post surgery for recurrent left shoulder dislocations, effective July 15, 2010, is denied.

A 40 percent rating for a neurogenic bladder for the period from February 20, 2003 through February 19, 2004 is granted, subject to the law and regulations governing the award of monetary benefits.  

A 40 percent rating for a neurogenic bladder for the period from February 20, 2004 through July 14, 2010 is granted, subject to the law and regulations governing the award of monetary benefits.  

A rating in excess of 60 percent for a neurogenic bladder, effective July 15, 2010, is denied.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


